Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 09/06/22. Claims 1-8, 24, 36, 39, 42-49, and 52-56 are currently pending in the application, with claims 9-23, 25-35, 37-38, 40-41, and 50-51 having being cancelled and claims 1-8, 24, and 54 as being allowed.  Accordingly, claims 1-8, 24, 36, 39, 42-49, and 52-56 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(a) rejection over treating a Rac-GTPase mediated disorder wherein treating is equated to preventing has been fully considered.  While Applicant has amended the claims to recite treatment of a specific disease (i.e. leukemia), the claims still recite treating which is defined in the specification as encompassing preventing of a disease. Since applicant has yet to demonstrate in the specification prevention of any leukemia, the examiner contends that applicant has yet to enable the scope of the claims.  As a result, the 112(a) rejection over claims 36-41 and 47-53 remains proper.  

Applicant’s arguments with respect to the 112(a) rejection over claims 42 and 43 with respect to harvesting hematopoietic cells have been fully considered.  Applicant argues that the specification refers to the compound of the instant invention as being identified as compounds that have anti-cancer activity based on their inhibition of Rac.  Additionally, applicant argues that Exhibit A who teach that deficiency in both Rac1 and Rac2 led to massive mobilization of hematopoietic stem cell (HSC) localization and thus inhibition of Rac can therefore mobilize HSC.  Such arguments are however not found persuasive as the Examiner contends that the claims are directed to a method of harvesting (i.e. collecting) hematopoietic cells from a subject and nowhere in the specification did applicant demonstrate harvesting or collecting of any kind of HSC in any subject.  Additionally, the examiner contends that while Exhibit A teaches that Rac1 is responsible for HSC localization to the endosteum and that both Rac1 and Rac2 deficiency are responsible for mobilization of HSC, nowhere in the specification did applicant demonstrate HSC localization of any kind by applying the oxadiazole compounds of the instant invention.  Moreover, nowhere in the specification did applicant if Rac1 or Rac 2 or both were affected after administration of the instant compounds.  While applicant demonstrated a reduced effect on the activity of total Rac protein, nowhere in the specification did applicant demonstrate that said compound do indeed lead to HSC mobilization nor did Applicant demonstrate harvesting of any HSC cells.  Thus, while applicant possesses written description, the examiner maintains that Exhibit A and the specification failed to demonstrate that Applicant had possession for said method of harvesting as the specification failed to delineate such method.  As a result, the examiner maintains that the 112(a) rejection remains proper.  
	As for claims 44-46, the aforementioned arguments are incorporated by reference herein and are again applied.  As previously argued, nowhere in the specification did applicant demonstrate killing of any cancerous stem cells by administering the instant compounds.  Though Exhibit A teaches that Rac activation inhibitors can mobilize HSC from bone marrow, nowhere in the specification did Applicant demonstrate that administration of the compounds of the invention do indeed lead to mobilization of any cells, let alone HSC cells.  While Applicant demonstrate reduced viability of leukemic cells, the specification failed to test killing of any cancerous stem cells as recited in the claims.  While Exhibit B teaches that NSC23766, a Rac inhibitor, was effective in inhibiting proliferation of specific Imatinib-resistant p210-BCR-ABL and/or T315I-p210-BCR-ABL resistant cells, Exhibit also showed that said results were due to the combination of Imatinib and NSC23766.  Nowhere in Exhibit B was it demonstrated that the structurally divergent compounds of the instant invention were effective in killing any cancerous stem cell or T315I-p210-BCR-ABL resistant cells.  While the compounds may both be involved in reduction of Rac inhibition, no real conclusion can be reached with respect to their behavior in Imatinib resistant cells or with respect to every cancerous stem cells in general.  Given that applicant has yet to demonstrate that the instant compounds of Formula (I) can in fact kill cancerous stem cells of any and all etiology, the examiner maintains that applicant has failed to enable the scope of the claims.  

Applicant’s arguments with respect to 112(a) rejection over claims 47-49 and 52-53 and over claims 55-67 over treatment of disorders associated with a protein that interacts with PDE6D and/or Ras have been fully considered.  Applicant argues that the specification states that it is believed that the instant compounds do not bind to Rac but rather to PDE6D and thus can modulate trafficking of Ras.  To support such assertion, Applicant presents Exhibit C which teaches that a small molecule inhibitor of PDE6D that inhibits RAC and which binds to the hydrophobic pocket of PDE6D, a Ras-chaperone.  Consequently, applicant concludes that the instant invention would also lead to Ras modulation since a RAC inhibitor similar to the instant invention were effective in binding the hydrophobic pocket of PDE6D and would thus disturb the interaction with RAS.  While the instant invention demonstrated that DW0441 binds to the hydrophobic pocket of PDE6D, nowhere in the specification did applicant demonstrate that the instant compounds also bind to the hydrophobic pocket of PDE6D.  Additionally, nowhere in the specification did applicant demonstrate effects of the instant compounds on Ras-associated cells or Ras protein itself.   In fact, nowhere in the specification did applicant test the effects of said compounds on Ras proteins.  Moreover, the examiner contends that all RAS transformations are not dependent on RAC inhibition and thus absent demonstration from applicant that said compounds do indeed interact with Ras, no real conclusion can be drawn.  Given that applicant has yet to perform any experiments demonstrating that the compounds of the instant invention are in fact able to inhibit RAS activation and/or bind PDE6D, the examiner maintains that applicant has not enabled the breadth of the claims.  

 
For the foregoing reasons, the rejection of records remain proper.   However, in view of applicant’s amendment, the following modified 112 (a) Final rejections are being made.  
Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36, 39, and 47-49, and 52-53 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for ameliorating or relieving leukemia and while being enabling for reducing Rac activity by administering Compound 1 or the compound of claim 8, does not reasonably provide enablement for preventing any disease comprising administering compound 1 as inferred in the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating a Rac-GTPase mediated disorder in a subject, wherein the Rac-GTPase mediated disorder is leukemia, or to a method of treating a disorder associated with a protein that interacts with PD36D in a subject in need thereof an effective amount of the compound of claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of any disease let alone those associated with Rac-GTPase.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating a Rac-GTPase mediated disorder in a subject, wherein the Rac-GTPase mediated disorder is leukemia, or to a method of treating a disorder associated with a protein that interacts with PD36D in a subject in need thereof an effective amount of the compound of claim 1.  The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that the specification explicitly recites that the term treating entails curing a disease as well as preventing said disease or disorder.  Yet, nowhere in the specification did applicant demonstrate curing of any disease or disorder or prevention of any disease by administering a compound according to claim 1.  Since the instant invention envisions treatment of cancer, and given that cancer possess genetic causative factors that cannot be prevented, the examiner contends that the breadth of the claims are not enabled.  While applicant has demonstrated in the specification that administration of compound 1 or the compound of claim 8 led to reduction in Rac activity and in growth inhibition of leukemic cells, applicant failed to demonstrate prevention of every and any Rac-GTPase mediated disorder or PDE6D mediated disorder by administering said compounds according to claim 1.  Given that applicant has yet to enable prevention of any disease, the examiner maintains that applicant has not enabled the breadth of the claims. 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “curing and prevention of any and every Rac-GTPase mediated disorder or PDE6D mediated disorder comprising administering said compounds”. While such “alleviation or relieving” might theoretically be possible for some diseases associated with Rac-GTPase, as a practical matter it is nearly impossible to achieve a cure for all possible cancers with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of said compounds according to claim 1 to cure or prevent every Rac-GTPase associated diseases and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for the prevention of said diseases or disorders, other than figures 1 and 4. The latter is corroborated by the working examples on pages 36-38.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the cure or prevention of every single Rac-GTPase associated disorders with said compounds as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36, 42-49, 52-53, and 55-56 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for ameliorating or relieving leukemia and while being enabling for reducing Rac activity by administering Compound 1 or the compound of claim 8, does not reasonably provide enablement for 1) for harvesting hematopoietic cells; 2) for killing cancerous stem cells; 3) for ameliorating every single disorder associated with a protein that interacts with PDE6D; 4) for ameliorating every single PDE6D mediated disorder; 5) for inhibiting Ras activity; and 6) for modulating trafficking of Ras in a cell; all comprising administering a compound of Formula (I) according to claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to 1) for harvesting hematopoietic cells; 2) for killing cancerous stem cells; 3) for ameliorating every single disorder associated with a protein that interacts with PDE6D; 4) for ameliorating every single PDE6D mediated disorder; 5) for inhibiting Ras activity; and 6) for modulating trafficking of Ras in a cell; all comprising administering a compound of Formula (I) according to claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of any of the aforementioned diseases and any of the aforementioned method.  

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to 1) for harvesting hematopoietic cells; 2) for killing cancerous stem cells; 3) for ameliorating every single disorder associated with a protein that interacts with PDE6D; 4) for ameliorating every single PDE6D mediated disorder; 5) for inhibiting Ras activity; and 6) for modulating trafficking of Ras in a cell; all comprising administering a compound of Formula (I) according to claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant has demonstrated in the specification that administration of compound 1 or the compound of claim 8 led to reduction in Rac activity and in growth inhibition of leukemic cells, nowhere in the specification did applicant treat or ameliorate any other disease other than inhibiting the growth of leukemic cells.  Applicant failed to demonstrate harvesting of any hematopoietic cells nor did applicant demonstrate killing of cancerous stem cells. Likewise, applicant failed to demonstrate treating of any disorder associated with PDE6D; or treatment of diseases associated with inhibition of Ras protein in general (i.e. in vitro studies).  In fact, nowhere in the specification did applicant conduct any experiments demonstrating actual inhibition of the Ras protein, other than figure 1c which demonstrate reduction of Ras activity in SEM cells (i.e. an acute leukemic cell).  Given that various diseases possess contrasting etiology and mechanism of action, the examiner contends that what is applicable to leukemic cells would not necessarily be applicable to every other disease or disorder in existence.  While applicant attempted to discuss an effect on PDE6D, the examiner contends that the tested compound was compound 5 or DW254, a compound that is structurally divergent to compound 1 or compounds of formula (I) and thus not expected to behave similarly as compound 1.  Given that applicant has yet to enable the aforementioned methods, the examiner maintains that applicant has not enabled the breadth of the claims. 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every Rac-GTPase mediated disorder or PDE6D mediated disorder or other methods comprising administering the compounds of Formula (I)”. While such “alleviation or relieving” might theoretically be possible for some disease such as leukemic cells, as a practical matter it is nearly impossible to achieve a treatment for all possible diseases or disorders with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of said compounds according to claim 1 to treat every Rac-GTPase associated diseases and disease subtypes and all of the aforementioned methods.  No reasonably specific guidance is provided concerning useful therapeutic protocols for the treatment of said diseases or disorders, other than treatment of leukemic cells and reduction of Ras activity in leukemic cells. The latter is corroborated by the working examples on pages 36-40.  



4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the treatment of every single Rac-GTPase associated disorders and the aforementioned methods with said compounds as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Claims 1-8, 24, and 54 are allowed.  However, claims 36-53 and 55-56 are not allowed. 







THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/24/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.